                                                                                                                         Page 1 of 2
                   Case 2:20-cv-00390-DWL Document 1-1 Filed 02/21/20 Page 1 of 2

                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF ARIZONA


                                            Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The
 information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as required by
 law. This form is authorized for use only in the District of Arizona.

   The completed cover sheet must be printed directly to PDF and filed as an attachment to
                           the Complaint or Notice of Removal.

  Plaintiff                                                         Defendant UnitedHealth Group, Inc. ;
            Adriana Padilla
  (s):                                                              (s):      OptumHealth Care Solutions, LLC
 County of Residence: Maricopa                                      County of Residence: Outside the State of Arizona
 County Where Claim For Relief Arose: Maricopa


 Plaintiff's Atty(s):                                               Defendant's Atty(s):
 Larry A. Zier                                                      John C. West
 Law Office of Larry A. Zier, P.C.                                  Lewis Roca Rothgerber Christie LLP
 7339 East Sixth Avenue                                             201 East Washington Street, Suite 1200
 Scottsdale, Arizona 85251                                          Phoenix, Arizona 85004
 480.990.8783                                                       602.262.5311



 REMOVAL FROM MARICOPA COUNTY, CASE #CV2020-000498

 II. Basis of Jurisdiction:             3. Federal Question (U.S. not a party)

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                           Plaintiff:- N/A
                        Defendant:- N/A

 IV. Origin :                           2. Removed From State Court

 V. Nature of Suit:                     791 E.R.I.S.A

 VI.Cause of Action:                    28 U.S.C. § 1331 and 29 U.S.C. § 1132(e) - claims are governed and
                                        completely preempted by ERISA
 VII. Requested in Complaint
                    Class Action: No
                 Dollar Demand:
                   Jury Demand: No



http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                2/21/2020
                                                                                                                   Page 2 of 2
                    Case 2:20-cv-00390-DWL Document 1-1 Filed 02/21/20 Page 2 of 2

 VIII. This case is not related to another case.

 Signature: s/John C. West

        Date: 2/21/2020

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your
 browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening
 documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                          2/21/2020
